



EXHIBIT 10.4
    
SNYDER’S-LANCE, INC.


2017 Enterprise Incentive Plan


1.Purposes and Introduction. The Enterprise Incentive Plan (the “Plan”) provides
for Performance Non-Qualified Stock Options and Performance Restricted Stock, or
cash Awards under the Snyder’s-Lance, Inc. 2016 Key Employee Incentive Plan (the
“Incentive Plan”). Except as otherwise expressly defined herein, capitalized
terms shall be as defined in the Incentive Plan. The primary purposes of the
Plan are to:


•
Ensure a strong commitment to the Company’s performance transformation by
providing a meaningful reward that motivates and excites associates to be part
of the three year plan.

•Foster cross-functional collaboration and a positive Company spirit.


2.Performance Periods. Awards shall be made under the Plan for the period
commencing as of August 31 and ending as of the end of the 2020 fiscal year (the
“Performance Period”).


3.Eligibility and Participation. Eligibility in the Plan is defined as all
salaried associates in the US and Canada and the Managing Director of the UK
business, as reviewed and approved by the Compensation Committee. An employee
hired or promoted into an eligible position during the Performance Period will
not participate in the Plan, except to the extent otherwise determined by the
Compensation Committee.


4.Target Incentive. Each Participant will be assigned a Target Incentive for the
Performance Period, stated as a percent of Long Term Incentive Plan targeted
amount based on salary as of August 31, 2017 or as a percentage of base salary
as of August 31, 2017 or such other amount as determined by the Compensation
Committee. The amount of the Target Incentive will be delivered in the form of
one or more awards as described below.


5.Awards. For associates who currently do not participate in the Long Term
Incentive Plan, awards will be made in cash at the end of the Performance Period
and paid in full in quarter one of 2021. For associates eligible for the Long
Term Incentive Plan, the Target Incentive for the Performance Period will be
divided among an award of 50% Performance Nonqualified Stock Options (the
“Performance Stock Option Incentive”) and an award of 50% Performance Restricted
Stock (the “Performance Restricted Stock Incentive”), as determined by the
Compensation Committee. The following provides additional details about the
terms of these awards, unless and until changed by the Compensation Committee:


a.
Stock Options. The number of Performance Non-Qualified Stock Options awarded to
each Participant for the Performance Period will equal the dollar value of the
Participant’s Performance Stock Option Incentive divided by the Black-Scholes
value of the Performance Non-Qualified Stock Options, with the result rounded up
to the nearest multiple of three shares. The grant date for Performance
Non-Qualified Stock Options will be the date during the Performance Period
specified by the Compensation Committee upon approval of the awards and the
exercise price will be the Fair Market Value of the Common Stock, which is the
closing price of the Common Stock, on the grant date. Each Performance
Non-Qualified Stock Option will be earned at the end of the Performance Period
as described below in 5c and will vest 50% in quarter one of 2021 and 50% in
quarter one of 2022. The term of each Performance Non-Qualified Stock Option
will be ten years.








--------------------------------------------------------------------------------





b.
Performance Restricted Stock. The number of Performance Restricted Stock awarded
to each Participant for a Plan Year will equal the dollar value of the
Participant’s Performance Restricted Stock Incentive divided by the closing
price of the Common Stock on the grant date, with the results rounded to the
nearest whole share. The grant date for Performance Restricted Stock will be the
date during the Performance Period specified by the Compensation Committee upon
approval of the awards and the value shall be the Fair Market Value of the
Common Stock on the grant date. Performance Restricted Stock Awards for the
Performance Period will be earned at the end of the Performance Period as
described below in 5c and will vest 50% in quarter one of 2021 and 50% in
quarter one of 2022. Restrictions shall lapse as of the end of the Performance
Period.



c.
Performance Goals. The Compensation Committee will establish the Performance
Goals and formula, including Threshold, Target and Maximum performance levels
(to the extent applicable), for the Performance Non-Qualified Stock Options and
the Performance Restricted Stock. If more than one Performance Goal applies for
a Performance Period, the Compensation Committee will establish the relative
weighting of the Performance Goals. For awards intended to be Qualified
Performance-Based Awards, the Compensation Committee will establish the
Performance Goals in a manner consistent with that intent. Award funding levels
will be determined based on actual performance over the Performance Period as
follows:



Threshold Target     Maximum
Award Level Funded         50%     100% 200%


The Threshold and Maximum funding levels will be determined by the Compensation
Committee at the time the terms of the Performance Restricted Stock Award are
established. Percent of payout will be determined on a straight line basis from
Threshold to Target and from Target to Maximum, and may be subject to further
adjustment as specified in the formula established by the Compensation
Committee. There will be no payout unless the Thresholds for both applicable
Performance Goals are reached. Threshold, Target and Maximum levels will be
defined at the beginning of the Performance Period for the applicable
Performance Goals. The Performance Goals and formula for the Performance Period
will be communicated to each Participant as soon as practicable after they have
been established. Final Performance Non-Qualified Stock Options and Performance
Restricted Stock Awards will be calculated after the Compensation Committee has
reviewed the Company’s audited financial statements for the Performance Period
and determined the performance level achieved.
Progress reports should be made to Participants annually, showing performance
results.
 
6.Certain Termination of Employment. Unless and until the Compensation Committee
determines otherwise and except as set forth below, in the event a Participant
voluntarily terminates employment (other than by Retirement) or is terminated
involuntarily for cause or for performance during and before the end of a
Performance Period, the Participant shall not receive any Performance
Non-Qualified Stock Option or Performance Restricted Stock Award hereunder.


In the event of a Participant’s involuntary termination by the Company without
cause or for reasons other than performance (as determined by the Compensation
Committee, in its sole discretion), death, Disability or Retirement before the
end of a Performance Period, any Performance Non-Qualified Stock Option or
Performance Restricted Stock Award will be prorated to the date of such event
based the number of days employed during the Performance Period divided by the
total number of days in the Performance Period (the “Proration”). The total
number of such awards (rounded to the nearest share) shall be determined by
multiplying the number of Performance Non-Qualified Stock Options and
Performance Restricted Stock





--------------------------------------------------------------------------------





as determined in accordance with Section 5 by the Proration. Further, such
awards shall continue to vest (become exercisable or restrictions lapse, as
applicable) in accordance with Section 5.
   
“Retirement” means the Participant’s termination of employment with the Company
either (i) after attainment of age 65 or (ii) after attainment of age 55 with
the prior consent of the Compensation Committee, provided that for purposes of
this Plan a Participant (A) who has attained age 55 and (B) whose combined age
and years of service with the Company (as determined by the Company in its
discretion based on payroll records) equals at least 65 will be eligible for
Retirement without the prior consent of the Compensation Committee.


With respect to Performance Non-Qualified Stock Options, (a) upon a
Participant’s voluntary termination of employment (other than Retirement) or
involuntary termination of employment by the Company, vested Performance
Non-Qualified Stock Options will remain exercisable for a period of 90 days
following the date of termination (or, if earlier, the original expiration date
of such award); (b) if a Participant dies, vested Performance Non-Qualified
Stock Options will remain exercisable for a period of one year following the
date of death (or, if earlier, the original expiration date of the award);
provided, that if the Participant dies during the Performance Period, such
prorated award will remain exercisable for the one year period following vesting
as determined in Section 5; and (c) upon a Participant’s Retirement, vested
Performance Non-Qualified Stock Options will remain exercisable for a period of
three years following such Retirement (or, if earlier, the original expiration
date of the award); provided, that is the Participant retires during the
Performance Period, such prorated award will remain exercisable for a period of
three years following vesting as determined in Section 5.


7.Change in Control. In the event of a Change in Control, (i) unvested
Performance Non-Qualified Stock Options and unvested Performance Restricted
Stock will vest based on achievement of quarterly targets established and based
on a pro-rata calculation of the performance cycle and (ii) such payouts will be
made within thirty days upon the closing of the Change in Control transaction
and shall be in the form designated in by the Change in Control transaction
agreement


8.Clawback. Notwithstanding any other provision of this Plan to the contrary,
any award hereunder received by the Participant and/or any amount received with
respect to any sale of any such Common Stock underlying the award, shall be
subject to potential cancellation, recoupment, rescission, payback or other
action in the event the Compensation Committee determines that the Participant
engaged in an act of embezzlement, fraud, breach of fiduciary duty or deliberate
disregard for Company rules regarding loss, damage or injury to the Company.


9.Withholding. The Company shall withhold from awards any Federal, foreign,
state or local income or other taxes required to be withheld, as and when so
required.


10.Executive Officers. Notwithstanding any provisions to the contrary above,
participation, awards and pro-rations for Executive Officers, including the
Chief Executive Officer, shall be approved by the Compensation Committee.


11.Stockholder Approval. The Plan and the awards hereunder are made pursuant to
the Incentive Plan, which was most recently approved by the Company’s
stockholders at the Annual Meeting of Stockholders held on March 30, 2016.


12.Governance. The Compensation Committee is ultimately responsible for the
administration and governance of the Plan. Actions requiring Compensation
Committee approval include final determination of plan eligibility and
participation, identification of types of awards provided, performance





--------------------------------------------------------------------------------





measures and performance objectives and final award determinations. The
Compensation Committee may adjust any award due to extraordinary events such as
acquisitions, dispositions, discontinued operations, required accounting
adjustments or similar events, all as specified in Section 11(d) of the
Incentive Plan; provided, however, that the Compensation Committee shall at all
times be required to exercise this discretionary power in a manner, and subject
to such limitations, as will permit all payments under the Plan to “covered
employees,” as defined in Section 162(m) of the Internal Revenue Code, to
continue to qualify as “performance-based compensation” for purposes of Section
162(m) of the Code. In addition, under the Incentive Plan, the Compensation
Committee retains the discretion to reduce any award amount from the amount
otherwise determined under the applicable formula. Subject to the foregoing, the
decisions of the Compensation Committee shall be conclusive and binding on all
Participants.
  
APPROVED BY THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF THE
CORPORATION ON AUGUST 31, 2017.





--------------------------------------------------------------------------------












